Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.	
As to claim 25, how does a split ring allow for adjustment of rim width for a tire that needs to be filled with compressed air?  How extension of the external radius/perimeter of the rim is carried out and still remain able to maintain sealing of the tire is unexplained. There is no explanation as to how such may be carried out, or suggestion as to where one can turn.

    PNG
    media_image1.png
    493
    843
    media_image1.png
    Greyscale



	As to REMARKS filed 12/22/20, please consider:
	As to the first full paragraph of p. 7; there is no explanation as to how varying the diameter of a rim may allow for maintaining a sealed tire (under pressure) on the rim.  Understand, there is no explanation as to how a rim expands/increases its diameter, and yet will maintain a seal.  It appears that increasing the diameter of each rim will literally destroy such.  Maybe the problem is that it’s not the rim width that’s adjusted at all, and that there are multiple rim portions of different diameters on each one of elements 20a and 20b?  Of course, such is contrary to the written specification, and mere speculation.  

Claims 31,32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claims 31 and 32, there is no apparent structure that the means plus functional limitations (i.e., actuating module (18) which locks" (claim 31) and "one bead breaking module (19) which separates" (line 32) relate to. Understand, means plus function requires that structure be identified so that the record reflects the structure (and one can recognize equivalents), but nothing is apparent. Regarding the "one beam making module", a large part of this is concern is due to the "fully automatic" nature of the disclosed system.

As to REMARKS filed 12/22/20, please consider:
Such do not appear to address the “written description” of claims 31,32.  If there is any visible structure that identifies the structure of modules 18 and 19, Applicant may so identify from Figure 3.  

    PNG
    media_image2.png
    241
    416
    media_image2.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        





















Notice of Pre-AIA  or AlA Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "actuating module" (claim 31), "beam breaking module" (claim 32).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claims 25,39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Page 3

Application/Control Number: 16/305,494 Art Unit: 2861

As to claim 25, how does a split ring allow for adjustment of rim width for a tire that needs to be filled with compressed air? How extension of the external radius/perimeter of the rim is carried out and still maintain sealing of the tire is unexplained. There is no explanation as to how such may be carried out, or suggestion as to where one can turn.

As to claim 39, no single "convey device" transport tires from one interface to the other interface. Many discontinuities are apparent in the disclosure, requiring many different conveyors. Where is such a 

Claims 31,32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claims 31 and 32, there is no apparent structure that the means plus functional limitations (i.e., actuating module (18) which locks" (claim 31) and "one bead breaking module (18) which separates" (line 32) relate to. Understand, means plus function requires that structure be identified so that the record reflects the structure (and one can recognize equivalents), but nothing is apparent. Regarding the "one beam making module", a large part of this is concern is due to the "fully automatic" nature of the disclosed system.

Claims 29,37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Page 4

Application/Control Number: 16/305,494 Art Unit: 2861



As to claim 37, "designed" is problematic, as each time it suggests a human action which is not apparent. After all, some structures do carry out functions that they were never designed to do. Why amend "designed" to - - configured - - ?

As to claim 39, no single "convey device" transport tires from one interface to the other interface. Where is such a single device disclosed?

As to claim 40, the input interface 28a interface is not formed by a tire storage device 2, as there is no such distinct/clear element 2. The interface is in one opening in one wall of the test chamber 26, which chamber 26 does allow for defining a distinct portion that has the interface 28a, and which no distinct portion provide. The claim is not consistent with the drawings.

As to claim 40, the output interface 28b is not formed by measurement device 6, as there is no such distinct/clear element 6. The interface 28b is in one opening of the test chamber 26, where no distinct chamber wall portion is part of the element 6. The claim is not consistent with the drawings.

As to claim 40, the output interface 28b is not one of conveyor device, as there is not such distinct element. The interface 28b is in one opening of the test chamber 26, where no distinct portion of which is a part of the conveyer. The claim is not consistent with the drawings.

22,23,24,26,27,28,33 is/are rejected under 35 U.S.C. 102(al/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honke ( WO 2009/116513).

Honke (2009/116513) teach a system to test rolling resistance of a tire with a measuring device 16, the measuring device having a load roller 3 (with rotational axis 0) which applies a load to a test tire

T, the device having a receiving device 12,14 that receives the tire T, the receiving device and roller 3

Page 5

Application/Control Number: 16/305,494 Art Unit: 2861

movable device are moveable relative to one another via rotation, the receiving device defining a second rotational axis, the measurement device having configuration to measure "rolling resistance" (ABSTRACT), the receiving device having rim elements 12,14 that are visably split. Both the roller 3 and rim elements rotate.

The ABSTRACT and drawings do not provide for a drive device that rotates one of the roller 3 and receiving device (though, it's unlikely such is carried out manually).

As to claim 22, either the system employs such a drive, as something must rotate one of the elements to allow for a test to actually be carried out, or it would have been obvious to employ such because individuals are not strong enough to induce both the tire T and roller 3 to spin due to the rotational 

As to claim 23, elements 12,14 are rim elements.

As to claim 24, the elements 12,14 are axially movable as evidenced by their individual bodies.

As to claim 26, note the load cell 17 that measures force.

As to claims 27,28, note the torque detection unit 24.

As to claim 33, after the tire T is mounted to elements 12,14, it must be filled with air to allow for meaningful resistance measurement, suggest of having a compressed air source.

Claim(s) 33,34,35,36,37,38,39,40,41,42 is/are rejected under 35 U.S.C. 103 as obvious over Honke (2009/116513).

1

The relative rotation provides for "movable relative" (lines 6,7); but regardless, it would have been obvious to allow for the roller 3 and elements 12,14 to be movable towards/away from each other to accommodate for different size tires, or even allow for initially placing the tire T on elements 12,14 so as not to strike the roller 3.



Application/Control Number: 16/305,494 Art Unit: 2861

As to claim 33, rolling resistance measurement are employed on tires that utilize compressed air. Thus, after the tire T is mounted to elements 12,14, it must be filled with air to allow for meaningful resistance measurement, suggest of having a compressed air source.

As to claim 34, it is common to set the pressure on pumps so that tires may be pumped to their predetermined pressures.

As to claim 35, after filling the tire, it would have been obvious to move the roller towards the tire to provide a fixed contact force. Rollers 3 have rotational (sliding) axles/bearings, and roller as a whole moves towards the tire.

As to claims 36,40, it would have been obvious to test one tire after another, suggestive of use of a rack to hold/store the tires yet to be tested.

As to claims 37,39,40,41, it would have been obvious to place the system indoors, out of the weather elements, allowing for testing during bad weather days. Also, rooms commonly have 2 doors for items to enter and exit the room. Finally, it is well known to automate any system that involves testing and moving items to be tested, suggestive of doing such to reduce the expensive of individual workers. Such involves a conveyor device.



As to claim 41, individual rooms have thermostats for room temperature control.

As to claim 42, Honke's tire is suggestive of testing that of a vehicle, as vehicle tires are tested for rolling resistance. Also, it would have been obvious to allow for the roller 3 and elements 12,14 to be movable towards/away from each other to (1) accommodate for different size tires, or even (2) to

allow for initially place the tire T on the elements 12,14.

Page 7

Application/Control Number: 16/305,494 Art Unit: 2861

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honke as applied to claim 22 above, and further in view of Inoue et al (2011/0138899).

As to claim 29, it would have been obvious to unitize a separate rotational motor 15,18 for each the tire and loading wheel because Inoue teaches use of a motor 8 for the loading wheel and second motor 18 for the tire in roll resistance testing to effectively measure loss of energy from the tire.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Okada 2020/0041384 teach (Figure 3) mounting a tire T to test rolling resistance (Para 83). Braghiroli et al (2014/0311231) teach a roller 126 moving linearly away from a tire in roll resistant measuring.

Poling, Sr (5,323,646) teach loading wheel on a sliding carriage to position such against a tire for

testing.

Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Page 8

Application/Control Number: 16/305,494 Art Unit: 2861

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nimesh Patel, can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see

http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/

Primary Examiner, Art Unit 2861